DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This office action is responsive to the application Nº 17470957 filed on September 09th, 2021 in which claims 1-17 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 09/09/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 3-7, 13-15 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nishimura et al. (JP Pub. Nº 2018-043425). 

9.	Regarding independent claim 1: Nishimura et al. disclosed a thermal print head (Fig. 11), comprising 
 	a substrate (Fig. 11, reference 1), having a substrate main surface (Fig. 11, reference 11) and a substrate back surface (Fig. 11, reference 12) facing opposite sides in a thickness direction (Fig. 11, Z direction); 
 	a resistor layer, disposed on a side of the substrate main surface ([0045], line 3; also see Fig. 11, reference 4) and including a plurality of heat generating portions arranged in a main scan direction to generate heat by energization ([0016], lines 3-4; also see Fig. 11, reference 41); 
 	a wiring layer ([0045], line 3; also see Fig. 11, reference 3), disposed on the side of the substrate main surface and including a conduction path for electrically conducting the plurality of heat generating portions ([0019], lines 1-3); 
 	a metal layer, interposed between the substrate and the wiring layer with the resistor layer ([0054], lines 1-3; also see Fig. 11, reference 6); and 
 	an insulating layer, interposed between the metal layer and the wiring layer with the resistor layer ([0045], line 3; also see Fig. 11, reference 2); 
 	wherein the conduction path includes the metal layer (See Fig. 11), and the metal layer includes tantalum (Ta) ([0054], lines 1-3; note that the metal tantalum (Ta) was omitted in the English translation but is shown in the appendix named JP_2018043425_SPC_II and circled in red).

10.	Regarding claim 3: Nishimura et al. disclosed the thermal print head of claim 1, wherein the substrate is made of a single crystal semiconductor ([0006], lines 1-2; also see Fig. 11 which shows the substrate 1 as a single crystal).

11.	Regarding claim 4: Nishimura et al. disclosed the thermal print head of claim 3, wherein the substrate includes silicon (Si) ([0006], line 6).

12.	Regarding claim 5: Nishimura et al. disclosed the thermal print head of claim 3, wherein the substrate main surface is a (100) surface ([0051], line 1).

13.	Regarding claim 6: Nishimura et al. disclosed the thermal print head of claim 1, wherein the substrate is made of ceramics ([0006], line 6; silicon as an example of ceramics).

14.	Regarding claim 7: Nishimura et al. disclosed the thermal print head of claim 1, wherein the substrate includes a convex portion that protrudes in the thickness direction from the substrate main surface and extends long in the main scan direction ([0048], lines 2-4; also see Fig. 11, reference 13), and wherein the plurality of heat generating portions overlap with the convex portion when viewed from the thickness direction (Fig. 11, the heating portions 11 overlap with the convex portion 13 in the Z-direction; also see Fig. 5 for clarifications).

15.	Regarding claim 13: Nishimura et al. disclosed the thermal print head of claim 1, wherein the wiring layer comprises: a plurality of individual electrodes, respectively connected to the plurality of heat generating portions ([0008], lines 1-3; also see Fig. 11, reference 31); and a common electrode, electrically connected to the plurality of heat generating portions, and including a portion disposed on a side opposite to the plurality of individual electrodes to sandwich the plurality of heat generating portions ([0008], line 5), the common electrode being electrically connected to the metal layer ([0015] and [0016]).

16.	Regarding claim 14: Nishimura et al. disclosed the thermal print head of claim 13, wherein the insulating layer includes a first opening used for the common electrode and electrically connecting the common electrode to the metal layer ([0015] and [0016]).

17.	Regarding claim 15: Nishimura et al. disclosed the thermal print head of claim 14, wherein the insulating layer further includes a second opening used for the common electrode, the second opening being disposed on a side opposite to the first opening to sandwich the plurality of heat generating portions in a secondary scan direction and electrically connecting the common electrode to the metal layer (Fig. 11, the openings 61 and 62 sandwiching the heating portions 41 in the Y-direction).

18.	Regarding claim 17: Nishimura et al. disclosed the thermal print head of claim 1, wherein the resistor layer is made of TaN ([0039], lines 1-2).

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


21.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (JP Pub. Nº 2018-043425), in view of Kubota et al. (JP Nº 2013-233795).

22.	Regarding claim 2: Nishimura et al. disclosed the thermal print head of claim 1.
 	Nishimura et al. are silent about wherein the Ta is α-Ta.
 	Kubota et al. disclosed a semiconductor device (See Fig. 3) comprising a metallic protective film made of Ta, wherein the Ta is α-Ta ([0107], lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubota et al. with those of Nishimura et al. by including α-Ta in the metal layer in order to prevent corrosion as disclosed by Kubota et al. in paragraph [0107].

23.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (JP Pub. Nº 2018-043425), in view of Arauchi et al. (US Pat. Nº 6,330,014).

24.	Regarding claim 8: Nishimura et al. disclosed the thermal print head of claim 1.
 	Nishimura et al. are silent about further comprising a substrate insulating layer, interposed between the substrate and the metal layer and including an insulative property; wherein the substrate main surface is not exposed from the substrate insulating layer.
 	Arauchi et al. disclosed a thermal print head (Fig. 2), comprising a substrate (Fig. 2, reference 4), a resistor layer (Fig. 2, reference 10), a wiring layer (Fig. 2, references 15, 17), a metal layer disposed between the substrate and the wiring layer (Col. 7, lines 2-7; also see Fig. 2, reference 7) and a substrate insulating layer, interposed between the substrate and the metal layer and including an insulative property; wherein the substrate main surface is not exposed from the substrate insulating layer (Col. 6, lines 39-41; also see Fig. 2, reference 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arauchi et al. with those of Nishimura et al. by providing an insulating layer such that the main surface of the substrate is not exposed in order to prevent overheating of the substrate.

25.	Claims 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (JP Pub. Nº 2018-043425), in view of Aoki et al. (US Pub. Nº 2018/0354265).

26.	Regarding claim 11: Nishimura et al. disclosed the thermal print head of claim 1, wherein the wiring layer includes a first layer (Fig. 14, reference 391) and a second layer (Fig. 14, reference 32), the first layer disposed closer to one side of the substrate than the second layer (Fig. 14, layer 391 is disposed closer to the substrate than the layer 32).
 	Nishimura et al. are silent about wherein the first layer including Ti and the second layer including copper (Cu).
 	Aoki et al. disclosed a thermal head (Fig. 6, reference A1), comprising a wiring layer ([0070], line 2; Fig. 6, reference 3), wherein the wiring layer includes a first layer ([0133], line 2; also see Fig. 31, reference 31) and a second layer ([0151], line 2; also see Fig. 32, reference 51), the first layer including Ti ([0070], line 4) and the second layer including copper (Cu) ([0070], line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoki et al. with those of Nishimura et al. by making the wiring layer out of the above disclosed materials in order to achieve a stable connection to the heating portions.

27.	Regarding claim 12: The combination of Nishimura et al. and Aoki et al. disclosed the thermal print head of claim 11, wherein the first layer is exposed from the second layer in the thickness direction (Nishimura et al. Fig. 14, the first layer 391 is exposed from the second layer 32).

28.	Regarding claim 16: Nishimura et al. disclosed the thermal print head of claim 1.
 	Nishimura et al. are silent about further comprising: a second substrate, disposed on an upstream side and in the secondary scan direction of the substrate; and a plurality of control elements, electrically connected to the wiring layer and individually electrically conducting the plurality of heat generating portions; wherein the plurality of control elements are mounted on the second substrate.
 	Aoki et al. disclosed a second substrate, disposed on an upstream side and in the secondary scan direction of the substrate ([0124], line 2; also see Fig. 26, reference 5); and a plurality of control elements, electrically connected to the wiring layer and individually electrically conducting the plurality of heat generating portions; wherein the plurality of control elements are mounted on the second substrate ([0157], lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoki et al. with those of Nishimura et al. by providing the control elements on a second substrate in order to increase the resolution of the printhead. 

Allowable Subject Matter
29.	Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
31.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
32.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
33.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853